UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 00-50877
                          Summary Calendar




                           SANDRA COTTON,


                                               Plaintiff-Appellant,


                               VERSUS


   DOTTIE RIEMER; VIRGINIA HAAS; NANCY DUNCAN, Officially and
 Individually; AISD BOARD OF TRUSTEES, PAM HALL, In her official
and individual capacity; AUSTIN INDEPENDENT SCHOOL DISTRICT,


                                              Defendants-Appellees.



           Appeal from the United States District Court
                 for the Western District of Texas
                           A-99-CV-669-SS

                           March 16, 2001


Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

      The judgment of the district court is affirmed essentially for

the reasons assigned in its order of August 8, 2000.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.